A. J. WALKER, C. J.
After some hesitation, we decide that the singular verdict in this case is sufficient. The verdict is in the following words: “We, the jury, find the accused, Samuel Mountain, guilty of burglary, and find that the offense ivas committed since the first day of June 1866 by agreement of counsel. ” We intentionally leave the last clause without punctuation, as it is in the transcript, and as we suppose it to be in the original. Giving it the only punctuation which avoids absurdity, it will read thus : “and find that the offense was committed since the first day of June, 1866, by agreement of counsel.” Thus punctuated, the sense is the same as if the clause read: “and we find, by agreement of counsel, that the offense was committed since the first day of June, 1866.” The first clause of the verdict constitutes a general verdict, which, standing by itself, is sufficient under our decisions. — Nancy v. The State, 6 Ala. 483; Oxford v. The State, 33 Ala. 416; Bramlett v. The State, 31 Ala. 376; Prince v. The State, 35 Ala. 367; Noles v. The State, 25 Ala. 31; Harrell v. The State, 26 Ala. 52; Chitty on Crim. Law, 636; 1 Bishop on Cr. Pr. 829.
This sufficient general verdict is not vitiated by the find*347ing, that the offense was committed after the first day of June. The object of this finding obviously was, to meet the fact that a new Penal Code went into force on the first day of June. The prisoner might have been guilty, as found in the general verdict, and yet not obnoxious to punishment under the new Penal Code; hence the propriety of the latter clause of the finding.
2. "We understand from the bill of exceptions, that the court excluded the evidence of the defendant’s confessions, but admitted proof of his acts. We see no objection to this ruling. It was certainly as favorable to the accused as the law would warrant, and there is no ground of complaint by him on error.
A careful examination has not enabled us to discover any error in the record, and we must affirm the judgment.
BYRD, J.
-I hold, that the verdict is neither good as a general, nor. as a special one, and therefore the cause should be reversed.